DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kustra et al. (US 20210259775, hereinafter Kustra) in view of Bzdusek et al. (US 20170173365, hereinafter Bzdusek), Hu (US 20180322629) and Kohler (US20150038828).
Regarding claim 1, Kustra teaches a system for performing MRI-guided hyperthermia treatment ([0009] discloses a magnetic resonance scanner is used and [0068] discloses the therapy device is a high intensity focused ultrasound ablation device), comprising: 
(scanner 5 which [0009] discloses can be a magnetic resonance scanner. [0066] additionally discloses planning starts with imaging data such as MRI data), configured to acquire MRI images from an imaging zone before ([0062] discloses signals are acquired before therapy), during ([0055] discloses signals are acquired during therapy) and after ([0052] discloses signals are acquired after a therapy) a hyperthermia treatment ([0068] HIFU treatment is considered to be an example of hyperthermia treatment), wherein the imaging zone includes a region of treatment (ROT) (tumor region 4 in fig. 1); 
a backend platform (the circuitry of therapy planning device 9 in fig. 1), comprising: 
a processor (the circuitry of therapy planning device 9 in fig. 1), configured to receive and process the MRI images from the MRI unit ([0048] tissue parameter distribution unit 10 is configured to analyze the signals) and sensory data ([0050] therapy applicator characteristic providing unit 12 is configured to provide characteristics of the therapy applicator such as the voltage of the applicator which is seen as being representative of thermal dose which para. 27 of the present applications specification discloses is an example of sensory data), and detect features of the ROT for the MRI images ([0056] “provide at least one tissue parameter distribution which has been generated based on an MRF scan of the tissue”);
a computing unit (the circuitry of therapy planning device 9 in fig. 1), configured to implement machine learning-aided analysis (machine learning module 13 is located within therapy planning device 9 meaning the therapy planning device 9 utilizes machine learning), wherein the machine learning-aided analysis extracts information from the features of the ROT and the sensory data to train a predictive model ([0052] and [0061] disclose training the machine learning module 13 using tissue parameter distributions (features of the ROT) and characteristics of the therapy applicator (sensory data). [0058] discloses that the machine learning module 13 outputs at least one parameter and at least one goal that should be present after treatment, the goal is considered to be a prediction of the outcome when using the parameter output by the module 13. Because the machine learning module outputs a goal it is considered to be a predictive model), and the predictive model generates, based on the MRI images and the sensory data ([0051] discloses the machine learning module 13 outputs therapy application parameters based on the tissue parameter distribution obtained from imaging and the characteristics of the therapy applicator (sensory data)), a thermal dose calibration during the hyperthermia treatment ([0058] discloses the machine learning module 13 outputs a setting of the ablation catheter. [0016] discloses the settings of the therapy applicator include a set voltage which is seen as being representative of the thermal dose); the computing unit additionally outputs consecutive real-time visualization images of the ROT during hyperthermia treatment based on the MRI images and the sensory data ([0071] discloses real-time monitoring of treatment and displaying parameter maps and a current status of the tissue on output unit 18. The displayed parameter maps disclose tissue parameter distributions which are considered sensory data, [0015] discloses that one of the tissue parameters is water content which is considered a biological effect and [0009] discloses the maps are representative of the images resulting from the magnetic resonance imaging scans meaning the displayed parameter maps are based on the MRI images and the sensory data); and 
(input unit 17 and output unit 18 in fig. 1), configured to display the consecutive real-time visualization images to an operator ([0071] discloses real-time monitoring of treatment and displaying parameter maps on output unit 18 and [0009] discloses the maps are representative of the images resulting from the magnetic resonance imaging scans), and allow the operator to operate the MRI-guided hyperthermia treatment ([0055], [0071] discloses the physician can manipulate the target temperature of the treatment and ablation power input which would affect the thermal dose being applied by the applicator), the frontend platform comprising: 
a graphic user interface (GUI) (output unit 18 in fig. 1), configured to display the consecutive real-time visualization images ([0071] discloses real-time monitoring of treatment and displaying parameter maps on output unit 18 and [0009] discloses the maps are representative of the images resulting from the magnetic resonance imaging scans); and 
JLINP252 (Q1997)17a controller (control unit 8 in fig. 1), configured to receive a value of thermal dose inputted by the operator during the hyperthermia treatment ([0055], [0071] discloses the physician can manipulate the target temperature of the treatment and ablation power input which would affect the thermal dose being applied by the applicator), and send the value of thermal dose to a treatment unit to control heating during the hyperthermia treatment ([0071] it is understood that if the user changes the temperature of the treatment and ablation power input the change would be sent to the treatment applicator during treatment).
Kustra does not specifically teach the processor is a graphical processing unit, a predictive model that generates consecutive real-time visualization images of the ROT, a database, configured to store the MRI images, the sensory data, the real-time visualization 
However,
Bzdusek in a similar field of endeavor teaches the processor is a graphical processing unit ([0039], “a processor includes…a graphical processing unit (GPU”) and a database configured to store the MRI images, the sensory data, the real-time visualization images and the thermal dose calibrations ([0033], “updates a machine learning database 40 with the selected plan for use in future IMRT planning” and [0024] teaches that the plan includes images, dose profiles and sensory data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Kustra to have the processor be a GPU and a database configured to store the MRI images, the sensory data, the real-time visualization images and the thermal dose calibrations. The motivation to make this modification is in order to generate the treatment plan and to use the data from the current plan in future planning, as recognized by Bzdusek ([0024], [0033]). 
Kustra in view of Bzdusek does not specifically teach a predictive model that generates consecutive real-time visualization images of the ROT and the front end platform and graphical user interface are configured to display the thermal dose calibration.
However,
Hu in a similar field of endeavor teaches a predictive model generates consecutive real-time images of the ROT (fig. 4A, [0045]-[0046] disclose that during step 402 and 404 an image captured by a imaging capture device are transmitted to a neural network which is disclosed as being a predictive model. [0015] discloses that the imaging system in charge of capturing the image can be an MRI. [0046] further discloses that during steps 406-410 the neural network processes the image and determines an action to be taken in regards to the image. [0050] discloses that at step 414 the determined action is taken and neural network outputs the image to the user where feedback is provided and [0055] discloses the process loops back to step 402 to repeat the method meaning each time an image is received the process of repeated. Therefore when a stream of consecutive real-time visualization images of a ROT are transmitted to the neural network, the neural network will output the consecutive real-time visualization images of the ROT.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Kustra in view of Bzdusek to have the predictive model generate the consecutive real time visualization images of the ROT. The motivation to apply the known technique of using a predictive model to generate consecutive real-time visualization images of the ROT of Hu to the system of Kustra in view of Bzdusek would be to allow for the predictable results of having the predictive model analyze and generate real-time monitoring images of the ROT based on the obtained MRI images and sensory data.
Kustra in view of Bzdusek and Hu does not specifically teach the front end platform and graphical user interface are configured to display the thermal dose calibration.
However,
Kohler in a similar field of endeavor teaches the front end platform ([0013] the user interface is seen as the front end platform) and graphical user interface ([0013], “display of data or information on a display or graphical user interface”) are configured to display the thermal dose calibration ([0116], “the thermal dose can be displayed”).
([0013]).
Regarding claim 2, Kustra in view of Bzdusek, Hu and Kohler teaches the system of claim 1, as set forth above. Kustra further teaches the predictive model had been pre-trained by prior MRI images and/or thermograms obtained before the hyperthermia treatment ([0051] discloses a machine learning module 13 that has been trained and [0052] discloses the training of the machine learning module 13 consists of providing it with tissue parameter distributions that represent the therapy treatment progress which [0009] discloses the tissue parameter distributions are generated based on the magnetic resonance imaging scans).
Regarding claim 3, Kustra in view of Bzdusek, Hu and Kohler teaches the system of claim 1, as set forth above. Kustra further teaches the treatment unit comprises a high intensity focused ultrasound (HIFU) unit, which generates focused ultrasonic energy for sonicating the ROT during the hyperthermia treatment ([0068] discloses the therapy applicator is a high intensity focused ultrasound device and [0049]-[0050] disclose the therapy applicator applied energy to the patient).
Regarding claim 7, Kustra in view of Bzdusek, Hu and Kohler teaches the system of claim 1, as set forth above. Kustra further teaches the sensory data is selected from the group consisting of regional temperature, thermal dose and biological effect ([0050] therapy applicator characteristic providing unit 12 is configured to provide characteristics of the therapy applicator which includes the voltage of the applicator which is seen as being representative of thermal dose which is an example of sensory data as disclosed in para. 27 of the present applications specification).
Regarding claim 9, Kustra in view of Bzdusek, Hu and Kohler teaches the system of claim 1, as set forth above. Bzdusek further teaches the database is further configured to store the value of thermal does inputted by the operator ([0033] discloses the user selects the plan that is then stored in the machine learning database 40 and [0024] discloses that the plan includes dose profiles and therapy treatment intensities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Kustra in view of Bzdusek and Kohler to have the database be further configured to store the value of thermal does inputted by the operator. The motivation to make this modification is in order to use the data from the current plan in future planning, as recognized by Bzdusek ([0033]).
Regarding claim 10, Kustra in view of Bzdusek, Hu and Kohler teaches the system of claim 2, as set forth above. Kustra further teaches the predictive model is further trained by the value of thermal dose inputted by the operator ([0061] discloses the machine learning module 13 is trained using training sets that comprise characteristics of a respective therapy applicator and [0071] discloses the user adjusts the characteristics of the therapy applicator such as the target temperature of treatment and ablation power, because the user is the one inputting the characteristics of the therapy applicator the values inputted by the user are used in training the predictive model. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kustra in view of Bzdusek, Hu and Kohler as applied to claim 1 above, and further in view of Kalaiselvi et al. (“Survey of using GPU CUDA programming model in medical image analysis”, hereinafter Kalaiselvi).
Regarding claim 4, Kustra in view of Bzdusek, Hu and Kohler teaches the system of claim 1, as set forth above. Kustra in view of Bzdusek, Hu and Kohler does not specifically teach the GPU comprises a high-throughput image processing GPU.
However,
Kalaiselvi in a similar field of endeavor teaches using a high throughput image processing GPU for medical image analysis (the abstract discloses a GPU using high computation throughput to analyze images and page 142 col. 2, para. 3 discloses that implementing the GPU with the shared memory yields high throughput during medical image analysis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Kustra in view of Bzdusek, Hu and Kohler to have the GPU to comprise a high-throughput image processing GPU. The motivation to make this modification in order to process the increased sophistication of current medical imaging techniques, as recognized by Kalaiselvi (Abstract).
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kustra in view of Bzdusek, Hu and Kohler as applied to claim 1 above, and further in view of Rem-Bronneberg et al. (US 20180264291, hereinafter Rem-Bronneberg).
Regarding claim 5, Kustra in view of Bzdusek, Hu and Kohler teaches the system of claim 1, as set forth above. Kustra in view of Bzdusek, Hu and Kohler does not specifically teach the features of the ROT are selected from the group consisting of morphological components and textural components.

Rem-Bronneberg in a similar field of endeavor teaches the features of the ROT are selected from the group consisting of morphological components and textural components ([0021] discloses using the actual dimensions and location of the region of interest to assist in planning the predefined pattern of the group of transducers. The dimensions and location are seen as morphological components).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Kustra in view of Bzdusek, Hu and Kohler to have the features of the ROT are selected from the group consisting of morphological components and textural components. The motivation to make this modification is in order to assist in predefining treatment, as recognized by Rem-Bronneberg ([0021]).
Regarding claim 6, Kustra in view of Bzdusek, Hu, Kohler and Rem-Bronneberg teaches the system of claim 5, as set forth above. Rem-Bronneberg further teaches the features of the ROT are selected from the group consisting of size, shape, texture, and a combination thereof ([0021] discloses using the actual dimensions and location of the region of interest to assist in planning the predefined pattern of the group of transducers. The dimensions of the region of interest are seen as the size).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Kustra in view of Bzdusek, Hu, Kohler and Rem-Bronneberg to have the features of the ROT are selected from the group consisting of size, shape, texture, and a combination thereof. The motivation to make this ([0021]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kustra in view of Bzdusek, Hu and Kohler as applied to claim 1 above, and further in view of Guttman et al. (US 20020177771, hereinafter Guttman).
Regarding claim 8, Kustra in view of Bzdusek, Hu and Kohler teaches the system of claim 1, as set forth above. Kustra in view of Bzdusek, Hu and Kohler does not specifically teach the consecutive real-time visualization images comprise consecutive 3D images.
Guttman in a similar field of endeavor teaches the consecutive real-time visualization images comprise consecutive 3D images ([0039], “this continuous display of volume renderings provides three dimensional feedback that is in real time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Kustra in view of Bzdusek, Hu and Kohler to have the consecutive real-time visualization images comprise consecutive 3D images. The motivation to make this modification is in order to continuously view a volume rendering of a region, as recognized by Guttman ([0039]).
Claims 11, 12, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kustra et al. (US 20210259775, hereinafter Kustra) in view of Hu (US 20180322629) and Kohler (US20150038828).
Regarding claim 11, Kustra teaches a method ([0003]) for performing MRI-guided hyperthermia treatment ([0009] discloses a magnetic resonance scanner is used and [0068] discloses the therapy device is a high intensity focused ultrasound ablation device), comprising: 
([0062] discloses signals are acquired before therapy), during ([0055] discloses signals are acquired during therapy) and after ([0052] discloses signals are acquired after a therapy) a hyperthermia treatment ([0068] HIFU treatment is considered to be an example of hyperthermia treatment) wherein the imaging zone includes a region of treatment (ROT) (tumor region 4 in fig. 1); 
processing the MRI images ([0048] tissue parameter distribution unit 10 is configured to analyze the signals) and sensory data ([0050] therapy applicator characteristic providing unit 12 is configured to provide characteristics of the therapy applicator such as the voltage of the applicator which is seen as being representative of thermal dose which para. 27 of the present applications specification discloses is an example of sensory data);
detecting features of the ROT for the MRI images ([0056] “provide at least one tissue parameter distribution which has been generated based on an MRF scan of the tissue”); 
extracting, by machine learning-aided analysis, information from the features of the ROT and the sensory data to train a predictive model ([0052] and [0061] disclose training the machine learning module 13 using tissue parameter distributions (features of the ROT) and characteristics of the therapy applicator (sensory data). [0058] discloses that the machine learning module 13 outputs at least one parameter and at least one goal that should be present after treatment, the goal is considered to be a prediction of the outcome when using the parameter output by the module 13. Because the machine learning module outputs a goal it is considered to be a predictive model); 
generating, by the predictive model, thermal dose calibration during the hyperthermia treatment ([0058] discloses the machine learning module 13 outputs a setting of the ablation catheter discloses the machine learning module 13 outputs a setting of the ablation catheter. [0016] discloses the settings of the therapy applicator include a set voltage which is seen as being representative of the thermal dose), based on the MRI images and the sensory data ([0051] discloses the machine learning module 13 outputs therapy application parameters based on the tissue parameter distribution obtained from imaging and the characteristics of the therapy applicator (sensory data)); 
further generating consecutive real-time visualization images of the ROT during hyperthermia treatment based on the MRI images and the sensory data ([0071] discloses real-time monitoring of treatment and displaying parameter maps and a current status of the tissue on output unit 18. The displayed parameter maps disclose tissue parameter distributions which are considered sensory data, [0015] discloses that one of the tissue parameters is water content which is considered a biological effect and [0009] discloses the maps are representative of the images resulting from the magnetic resonance imaging scans meaning the displayed parameter maps are based on the MRI images and the sensory data);
displaying the consecutive real-time visualization images to an operator ([0071] discloses real-time monitoring of treatment and displaying parameter maps on output unit 18 and [0009] discloses the maps are representative of the images resulting from the magnetic resonance imaging scans); and 
sending a value of thermal dose inputted by the operator ([0055], [0071] discloses the physician can manipulate the target temperature of the treatment and ablation power input which would affect the thermal dose being applied by the applicator)to a treatment unit during the hyperthermia treatment, to control heating during the hyperthermia treatment ([0071] it is understood that if the user changes the temperature of the treatment and ablation power input the change would be sent to the treatment applicator during treatment).
Kustra does not specifically teach the predictive model generates consecutive real-time visualization images of the ROT and displaying the thermal dose calibration to an operator.
However,
Hu in a similar field of endeavor teaches a predictive model generates consecutive real-time images of the ROT (fig. 4A, [0045]-[0046] disclose that during step 402 and 404 an image captured by a imaging capture device are transmitted to a neural network which is disclosed as being a predictive model. [0015] discloses that the imaging system in charge of capturing the image can be an MRI. [0046] further discloses that during steps 406-410 the neural network processes the image and determines an action to be taken in regards to the image. [0050] discloses that at step 414 the determined action is taken and neural network outputs the image to the user where feedback is provided and [0055] discloses the process loops back to step 402 to repeat the method meaning each time an image is received the process of repeated. Therefore when a stream of consecutive real-time visualization images of a ROT are transmitted to the neural network, the neural network will output the consecutive real-time visualization images of the ROT.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Kustra to have the predictive model generate the consecutive real time visualization images of the ROT. The motivation to apply the known technique of using a predictive model to generate consecutive real-time visualization images of the ROT of Hu to the method of Kustra would be to allow for 
Kustra in view of Hu does not specifically teach displaying the thermal dose calibration to an operator.
However,
Kohler in a similar field of endeavor teaches displaying the thermal dose calibration ([0116], “the thermal dose can be displayed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Kustra to display the thermal dose calibration. The motivation to make this modification is in order to provide information to the user, as recognized by Kohler ([0013]).
Regarding claim 12, Kustra in view of Hu and Kohler teaches the method of claim 11, as set forth above. Kustra further teaches pre-training, prior to the hyperthermia treatment, the predictive model by prior MRI images and/or thermograms obtained before the hyperthermia treatment ([0051] discloses a machine learning module 13 that has been trained and [0052] discloses the training of the machine learning module 13 consists of providing it with tissue parameter distributions that represent the therapy treatment progress which [0009] discloses the tissue parameter distributions are generated based on the magnetic resonance imaging scans).
Regarding claim 15, Kustra in view of Hu and Kohler teaches the method of claim 11, as set forth above. Kustra further teaches the treatment unit comprises a high intensity focused ultrasound (HIFU) unit, which generates focused ultrasonic energy for sonicating the ROT during the hyperthermia treatment ([0068] discloses the therapy applicator is a high intensity focused ultrasound device and [0049]-[0050] disclose the therapy applicator applied energy to the patient).
Regarding claim 19, Kustra in view of Hu and Kohler teaches the method of claim 11, as set forth above. Kustra further teaches the sensory data is selected from the group consisting of regional temperature, thermal dose and biological effect ([0050] therapy applicator characteristic providing unit 12 is configured to provide characteristics of the therapy applicator which includes the voltage of the applicator which is seen as being representative of thermal dose which is an example of sensory data as disclosed in para. 27 of the present applications specification).
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kustra in view of Hu and Kohler as applied to claim 11 above, and further in view of Bzdusek et al. (US 20170173365, hereinafter Bzdusek).
Regarding claim 13, Kustra in view of Hu and Kohler teaches the method of claim 11, as set forth above. Kustra in view of Hu and Kohler does not specifically teach storing the MRI images, the sensory data, the consecutive real-time visualization images and the thermal does calibration.
However,
Bzdusek in a similar field of endeavor teaches storing the MRI images, the sensory data, the consecutive real-time visualization images and the thermal does calibration ([0033], “updates a machine learning database 40 with the selected plan for use in future IMRT planning” and [0024] teaches that the plan includes images, dose profiles, therapy treatment intensities and sensory data).
([0033]). 
Regarding claim 14, Kustra in view of Hu, Kohler and Bzdusek teaches the method of claim 13, as set forth above. Bzdusek further teaches storing the value of thermal dose inputted by the operator ([0033] discloses the user selects the plan that is then stored in the machine learning database 40 and [0024] discloses that the plan includes dose profiles and therapy treatment intensities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Kustra in view of Hu, Kohler and Bzdusek to store the value of thermal dose inputted by the operator. The motivation to make this modification is in order to use the data from the current plan in future planning, as recognized by Bzdusek ([0033]).
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kustra in view of Hu and Kohler as applied to claims 11 above, and further in view of Kalaiselvi et al. (“Survey of using GPU CUDA programming model in medical image analysis”, hereinafter Kalaiselvi).
Regarding claim 16, Kustra in view of Hu and Kohler teaches the method of claim 11, as set forth above. Kustra further teaches processing the MRI images and sensory data is performed by a processor (the circuitry of therapy planning device 9 in fig. 1 is seen as the processor, [0048] tissue parameter distribution unit 10 is configured to analyze the signals and [0050] discloses therapy applicator characteristic providing unit 12 is configured to provide characteristics of the therapy applicator which is seen as sensory data).
Kustra in view of Hu and Kohler does not specifically teach the processor is a HTIP-GPU.
However,
Kalaiselvi in a similar field of endeavor teaches using a HTIP-GPU for medical image analysis (the abstract discloses a GPU using high computation throughput to analyze images and page 142 col. 2, para. 3 discloses that implementing the GPU with the shared memory yields high throughput during medical image analysis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Kustra in view of Hu and Kohler to have the processor be a HTIP-GPU. The motivation to make this modification in order to process the increased sophistication of current medical imaging techniques, as recognized by Kalaiselvi (Abstract).
Regarding claim 17, Kustra in view of Hu and Kohler teaches the method of claim 11, as set forth above. Kustra further teaches the detecting features of the ROT for the MRI images is performed by a processor (the circuitry of therapy planning device 9 in fig. 1 is seen as the processor and [0056] “provide at least one tissue parameter distribution which has been generated based on an MRF scan of the tissue”).
Kustra in view of Hu and Kohler does not specifically teach the processor is a HTIP-GPU.
However,
(the abstract discloses a GPU using high computation throughput to analyze images and page 142 col. 2, para. 3 discloses that implementing the GPU with the shared memory yields high throughput during medical image analysis. Additionally fig. 10 shows that the volume of a region can be determined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Kustra in view of Hu and Kohler to have the processor be a HTIP-GPU. The motivation to make this modification in order to process the increased sophistication of current medical imaging techniques, as recognized by Kalaiselvi (Abstract).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kustra in view of Hu and Kohler as applied to claim 11 above, and further in view of Rem-Bronneberg et al. (US 20180264291, hereinafter Rem-Bronneberg).
Regarding claim 18, Kustra in view of Hu and Kohler teaches the method of claim 11, as set forth above. Kustra in view of Hu and Kohler does not specifically teach the features of the ROT are selected from the group consisting of morphological components and textural components.
However,
Rem-Bronneberg in a similar field of endeavor teaches the features of the ROT are selected from the group consisting of morphological components and textural components ([0021] discloses using the actual dimensions and location of the region of interest to assist in planning the predefined pattern of the group of transducers. The dimensions and location are seen as morphological components).
([0021]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kustra in view of Hu and Kohler as applied to claim 11 above, and further in view of Guttman et al. (US 20020177771, hereinafter Guttman).
Regarding claim 20, Kustra in view of Hu and Kohler teaches the method of claim 11, as set forth above. Kustra in view of Hu and Kohler does not specifically teach the displaying the consecutive real-time visualization images comprises displaying consecutive 3D real-time visualization images.
Guttman in a similar field of endeavor teaches the displaying the consecutive real-time visualization images comprises displaying consecutive 3D real-time visualization images ([0039], “this continuous display of volume renderings provides three dimensional feedback that is in real time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Kustra in view of Hu and Kohler to have the displaying the consecutive real-time visualization images comprises displaying consecutive 3D real-time visualization images. The motivation to make this modification is in order to continuously view a volume rendering of a region, as recognized by Guttman ([0039]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stakhursky et al. “Real-Time MRI guided hyperthermia treatment using a fast algorithm” teaches planning hyperthermia treatment using a model.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791